t c no united_states tax_court estate of frank armstrong jr deceased frank armstrong iii executor petitioner v commissioner of internal revenue respondent docket no filed date in and d gave stock to cs and other donees for gift_tax purposes d valued the stock at dollar_figure per share as a condition of receiving certain of these gifts cs agreed to pay additional gift_taxes arising if the gifts of stock were later determined to have a fair_market_value greater than dollar_figure per share in d died subsequently r determined that d’s gifts of stock should be valued at dollar_figure per share resulting in gift_tax deficiencies which were paid_by a_trust that d had established the total gift_taxes paid on d’s and gifts of stock were dollar_figure cs paid none of these gift_taxes d’s estate and the trust sued for refunds of gift_taxes paid claiming that cs’ obligations to pay additional gift_taxes as a condition of the gifts they received reduced the value of the gifts the u s court_of_appeals for the fourth circuit rejected the refund claims holding that cs’ obligations to pay additional gift_taxes were contingent and highly -- - speculative estate of armstrong v united_states f 3d 4th cir held pursuant to sec_2035 i r c d’s gross_estate includes the dollar_figure in gift_taxes paid_by or on behalf of d with respect to his and gifts of stock held further the amount includable in d’s gross_estate pursuant to sec_2035 i r c is not reduced to take into account consideration allegedly received by d in connection with payment of the gift_taxes held further sec_2035 i r c does not violate due process under the fifth_amendment held further sec_2035 i r c does not violate equal protection requirements of the fourteenth amendment as encompassed by the fifth_amendment held further no deduction is allowable under sec_2055 i r c with respect to gift_taxes included in d’s gross_estate pursuant to sec_2035 i r c aubrey j owen and stephen l pettler jr for petitioner veena luthra deborah c stanley and cheryl m d rees for respondent opinion thornton judge respondent determined a dollar_figure federal estate_tax deficiency with respect to the estate of frank armstrong jr the estate this case is before us on respondent’s motion for partial summary_judgment under rule ' unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the date of decedent’s death - - respondent seeks summary_judgment upon the following issues whether gift_taxes of dollar_figure paid_by or on behalf of frank armstrong jr decedent on gifts made within years of his death are includable in his gross_estate whether decedent received partial consideration for the gifts so as to reduce the gifts’ value and consequently the gift_taxes includable in decedent’s gross_estate whether sec_2035 violates the due process clause of the fifth_amendment of the u s constitution whether sec_2035 violates the equal protection requirements of the fourteenth amendment as embodied in the fifth_amendment and whether the estate may deduct under sec_2055 federal gift_taxes paid on gifts that decedent made in and as discussed in detail below we will grant respondent’s motion summary_judgment may be granted under rule b if the moving party shows there is no dispute as to any material fact and that a decision may be rendered as a matter of law however the factual materials and inferences to be drawn from them must be viewed most favorably for the party opposing the motion who cannot rest upon mere allegations or denials but must set forth specific facts showing there is a genuine issue for trial 105_tc_141 q4e- background in a memorandum of law in support of its objection to respondent’s motion for partial summary_judgment the estate states that it agrees with limited exceptions to the statement of facts contained in respondent’s memorandum of law in support of the motion for partial summary_judgment the following factual summary is based on the undisputed portions of respondent’s statement of facts the parties’ stipulations the estate’s admissions the pleadings and an affidavit produced by respondent with accompanying documents to which the estate has not objected this factual summary is set forth solely for purposes of deciding the motion for partial summary_judgment it does not constitute findings_of_fact see 98_tc_518 affd 17_f3d_965 7th cir decedent decedent was president and primary stockholder of national fruit product co inc national fruit a closely held virginia corporation engaged in the manufacture of applesauce apple juice and other fruit products on date decedent died his domicile at death was in winchester virginia when the petition was filed the executor’s legal residence was in winchester virginia decedent’s divestiture of national fruit stock in at the age of decedent began a program to divest himself of his national fruit stock decedent made gifts of some of his stock national fruit redeemed the remainder decedent’s gifts of national fruit stock on date decedent gave big_number shares of national fruit common_stock to each of four children--frank armstrong iii william t armstrong joanne a strader and gretchen a redmond the donee children at the same time decedent gave shares to each of grandchildren on date decedent made additional gifts of national fruit common_stock over big_number shares to each of the donee children big_number each to two children big_number shares to another child and big_number shares to the fourth child another shares to each of the grandchildren and big_number total shares to two trusts that he established that same day the transferee_liability agreement also on date decedent and the donee children executed a transferee_liability agreement the transferee agreement the transferee agreement stated that for gift_tax purposes decedent would report the value of his and gifts of national fruit stock as dollar_figure per share the transferee agreement stated that decedent was making the date gifts to the donee children on the condition that they pay the - - additional gift_taxes along with interest and related costs arising by reason of any proposed_adjustment to the amount of the and gifts by decedent of the national fruit stock_redemption of decedent’s other national fruit shares on date national fruit redeemed all of decedent’s preferred_stock for cash and a private_annuity on date national fruit redeemed decedent’s remaining common_stock in consideration for a dollar_figure promissory note the note payable to decedent by national fruit with payment guaranteed by the donee children on the same date decedent established the frank armstrong jr trust for the benefit of frank armstrong jr the trust naming frank armstrong iii as trustee decedent assigned the note to the trust the terms of both the note and the trust provided for the payment of gift and income_tax liabilities and related costs resulting from the and gifts and redemptions of decedent’s national fruit stock and gift_taxes decedent’s and gift_tax returns on his and federal gift_tax returns decedent reported his gifts of national fruit stock valued at dollar_figure per share resulting in reported gift_tax liabilities of dollar_figure and dollar_figure for and respectively with each gift - tax_return decedent submitted two checks in payment of the reported liabilities for he submitted a dollar_figure check drawn on the trust’s bank account and a dollar_figure check drawn on his personal bank account for he submitted a dollar_figure check drawn on the trust’s bank account and a dollar_figure check drawn on his personal bank account respondent’s gift_tax determinations after decedent’s death in respondent determined that decedent’s and gifts of national fruit stock had a value of dollar_figure per share rather than dollar_figure per share as reported on the gift_tax returns resulting in gift_tax deficiencies of dollar_figure and dollar_figure for and respectively the estate consented to the immediate_assessment and collection of these determined gift_tax deficiencies payment of the and assessed gift_tax deficiencies in date respondent received payment from the trust for the and assessed gift_tax deficiencies and interest thereon as of date none of the donee children had paid any of decedent’s gift_tax liabilities gift_tax deficiencies or interest with respect to decedent’s gifts for any taxable_year refund claims for gift_taxes paid in date the estate and the trust filed separate partially duplicative refund claims with respect to decedent’s - - and gift_tax liabilities the trust sought refunds of the dollar_figure and dollar_figure gift_tax deficiencies assessed for and respectively the estate sought refunds of these same gift_tax deficiencies plus the taxes originally paid with decedent’s and gift_tax returns the premise of each refund claim was that the donee children’s alleged obligations to pay additional gift and estate_taxes as a condition of the gifts they received from decedent reduced the gifts’ value and the resulting gift_taxes accordingly respondent disallowed the refund claims the estate and the trust collectively the plaintiffs filed a complaint in the u s district_court for the western district of virginia seeking a refund of the entire amount of gift_taxes paid in and the district_court granted the government’s motion for summary_judgment concluding that the donee children’s asserted obligations to pay additional gift and estate_taxes were speculative and did not reduce the value of the gifts moreover noting that the donee children never in fact paid the additional gift_tax as called for in the transferee agreement despite the occurrence of the liability-triggering contingency the district_court concluded that the donee children’s asserted gift_tax liabilities were illusory armstrong ex rel 132_fsupp2d_421 w d va affd sub nom 277_f3d_490 4th cir hereinafter these proceedings in the district_court and the u s court_of_appeals for the fourth circuit are sometimes referred to collectively as the refund litigation affirming the district_court the u s court_of_appeals for the fourth circuit concluded that the so-called net_gift principle did not apply to reduce the value of the transferred stock because the donee children’s obligation to pay the additional gift_taxes was both contingent and highly speculative estate of armstrong v united_states supra pincite furthermore the court_of_appeals reasoned even if the donee children’s obligation to pay the additional gift_tax were assumed not to be speculative it was nevertheless illusory because the trust in fact paid the additional gift_taxes pursuant to the terms of the trust agreement id for similar reasons the court_of_appeals rejected the plaintiffs’ argument that net_gift principles should reduce the value of the gifts by the amount of estate_taxes the donee children were obligated to pay on the gift_taxes id pincite the court_of_appeals held that the plaintiffs were entitled to no refund of the gift_taxes paid id pincite the u s court_of_appeals for the fourth circuit rejected as being contrary to the undisputed facts the taxpayers’ argument that the trust’s payment of the gift_taxes constituted payment by decedent’s children 277_f3d_490 4th cir estate_taxes decedent’s estate_tax_return as previously noted decedent died in on form_706 united_states estate and generation-skipping_transfer_tax return the estate reported no estate_tax liability the estate excluded from the gross_estate the dollar_figure of gift_taxes that decedent and the trust had paid on the gifts of national fruit stock that decedent had made during the years before his death respondent’ s determination in the notice_of_deficiency issued date respondent determined a dollar_figure deficiency in the estate’s taxes ’ in arriving at this determination respondent increased in date respondent issued separate notices of transferee_liability to each of the donee children these notices stated that as transferees of property e the and gifts of national fruit product co inc national fruit stock the donee children were each personally liable under sec_6324 for decedent’s unpaid federal_estate_taxes to the extent of the value of property received the donee children challenged the notices of transferee_liability in petitions filed in this court assigned docket nos and in their consolidated cases in this court the donee children moved for partial summary_judgment asserting that they were not liable as transferees as a matter of law in 114_tc_94 this court denied the donee children’s motions for partial summary_judgment concluding that under sec_2035 c the value of the stock that decedent transferred to them was included in his gross_estate for purposes of sec_6324 and that consequently the donee children were liable as transferees for the estate_tax deficiency due from decedent’s estate in their consolidated cases in this court the donee children continue to contest the amount of estate_tax deficiency due from the estate and the amount of their personal liability decedent’s taxable_estate by the amount of gift_taxes paid_by or on behalf of decedent on gifts made within years of his death dollar_figure respondent also increased the amount of decedent’s adjusted_taxable_gifts and total gift_taxes payable to reflect his determination that decedent’s and gifts of national fruit stock should be valued at dollar_figure per share instead of dollar_figure per share as reported by decedent on the and gift_tax returns respondent also disallowed the estate’s claimed deductions for certain administrative expenses discussion a gift_taxes includable in decedent’s estate respondent seeks summary_judgment that under sec_2035 decedent’s gross_estate includes dollar_figure of gift_taxes paid_by or on behalf of decedent with respect to his and gifts of national fruit stock ’ sec_2035 provides in relevant part that the gross_estate includes the amount of any federal gift_tax paid_by the decedent or his estate on any gift made by the decedent or his in his motion for partial summary_judgment respondent seeks summary_judgment on these two related issues the amount of gift_taxes includable in decedent’s estate under sec_2035 and whether the amount of gift_taxes includable under sec_2035 should be reduced by consideration that the estate alleges decedent received for the gifts or for payment of the gift_taxes because the first issue subsumes the second we address both issues together spouse during the 3-year period ending on the date of the decedent’s death in a legal memorandum filed with this court on date addressing the effect here of the decision of the u s court_of_appeals for the fourth circuit in the refund litigation the estate concedes that it is collaterally estopped from taking a position other than that dollar_figure is the amount of gift_taxes paid_by or on behalf of the decedent for the gifts made in and on its face this concession would appear dispositive in favor of respondent’s motion for summary_judgment on this issue the estate contends otherwise the estate contends that the amount of gift_taxes includable in decedent’s gross_estate under sec_2035 should be reduced to take into account consideration received by the decedent in connection with the payment of such gift_taxes by him and on his behalf the premise as best we understand it is that even if decedent received no consideration for the and gifts of national fruit stock there is nevertheless a factual issue as to whether decedent or the estate received consideration for paying the gift_taxes thereon the estate as previously discussed in affirming the u s district_court for the western district of virginia the u s court_of_appeals for the fourth circuit expressly concluded that the donee children’s obligation to pay additional gift_taxes was both speculative and illusory and did not reduce the value of the stock transferred to them estate of armstrong v united continued contends that sec_2043 requires such consideration to be netted from the gift_taxes includable in decedent’s gross_estate under sec_2035 we disagree for several reasons first the plain language of sec_2035 requires the gross_estate to be increased by gift_taxes paid_by the decedent or his estate on any gift made by the decedent or his spouse during the 3-year period ending on the date of the decedent’s death sec_2035 does not provide for the netting of consideration received for the payment of gift_taxes second sec_2043 by its terms applies to transfers x described in sec_2035 to inclusive and section continued states f 3d pincite the court_of_appeals noted that the donee children have paid no gift_taxes id pincite the estate contends that in reaching these conclusions the court_of_appeals did not thereby actually decide that there was no consideration for decedent’s and gifts rather the estate asserts the court_of_appeals held only that the so-called net_gift doctrine did not apply to reduce the amount of decedent’s donative transfers the distinction that the estate seeks to draw appears based more in semantics than substance even if we were to accept the distinction the estate seeks to draw however the fact would remain as the estate concedes that dollar_figure is the amount of gift_taxes paid_by or on behalf of decedent for gifts that decedent made in and as discussed in more detail in the text above that concession suffices for purposes of disposing of respondent’s motion for summary_judgment with respect to the application of sec_2035 sec_2035 unlike sec_2035 for example does not describe a transfer but merely requires that the gross_estate be grossed up by the amount of gift_taxes paid on gifts made within years of the decedent’s death ’ the estate suggests that even though sec_2035 does not explicitly refer to a transfer it nevertheless must be understood to describe a transfer so as to implicate sec_2043 after all the estate observes the estate_tax is a tax on the privilege of transfer sec_2035 requires payments of certain gift_taxes to be included in the gross_estate the estate says therefore the estate concludes sec_2035 in describing these gift_tax payments must describe transfers within the meaning of sec_2043 we disagree sec_2043 provides sec_2043 in general --if any one of the transfers trusts interests rights or powers enumerated and described in sec_2035 to inclusive and sec_2041 is made created exercised or relinquished for a consideration in money or money’s worth but is not a bona_fide sale for an adequate_and_full_consideration in money or money’s worth there shall be included in the gross_estate only the excess of the fair_market_value at the time of death of the property otherwise to be included on account of such transaction over the value of the consideration received therefor by the decedent ’ as discussed in more detail infra this gross-up rule functions to eliminate certain disparities in the tax treatment of deathtime and lifetime transfers -- - as the estate observes the estate_tax is sometimes characterized as a tax on the privilege of transferring property at death see 256_us_345 178_us_41 federal tax on legacies was constitutional as resting on the power to transmit or the transmission from the dead to the living as the supreme court has made clear however this does not mean that the estate_tax may be imposed only on transfers see 326_us_340 it 1s true that the estate_tax as originally devised and constitutionally supported was a tax upon transfers but the power of congress to impose death taxes is not limited to the taxation of transfers at death see also 281_us_497 bittker lokken federal taxation of income estates and gifts par pincite 2d ed the transfer of property at death is a sufficient condition----but not a necessary one--for a constitutional tax technically the code imposes the estate_tax on a single transfer --the transfer of the taxable_estate sec_2001 the taxable_estate is defined generally as the gross_estate less allowable deductions sec_2051 the gross_estate includes to the extent provided in various code sections including sec_2035 the value at the time of a decedent’s death of all property real or personal tangible or intangible wherever -- - situated sec_2031 this does not mean however as the estate implies that each constituent element of the gross_estate so defined necessarily constitutes depends upon or presupposes a separate and distinct transfer of property third it is not meaningful to speak of consideration received by decedent or the estate for payment of decedent’s gift_tax liabilities ‘a consideration in its widest sense is the reason motive or inducement by which a man is moved to bind himself by an agreement ’ black’s law dictionary 7th ed quoting salmond jurisprudence 10th ed decedent’s obligation to pay gift_taxes on his and gifts arose by operation of law and was unaffected by any agreement he might have made with the donee children or anyone else ’ accordingly any consideration he might have received in connection with any such agreement was necessarily for something for instance as apropos of the case at hand and discussed in greater detail infra the gross_estate includes the amount of assets required to satisfy the estate_tax liability even though those assets are ultimately unavailable for transfer by the decedent as the supreme court stated in 457_us_191 holding that the donor of a net_gift realizes taxable_income to the extent the gift_tax paid_by the donee exceeds the donor’s adjusted_basis in the property given when a gift is made the gift_tax liability falls on the donor under sec_2602 when a donor makes a gift to a donee a debt to the united_states x is incurred by the donor those taxes are as much the legal_obligation of the donor as the donor’s income taxes fn ref omitted - other than his or the estate’s payment of his gift_tax liabilities ’ fourth the parties have stipulated that the donee children paid none of decedent’s and gift_tax liabilities- -a fact specifically noted by the u s court_of_appeals for the fourth circuit in the refund litigation estate of armstrong v united_states f 3d pincite the donee children have paid no gift_taxes the donee children’s mere conditional promise to pay certain additional gift_taxes that decedent might be determined to owe does not reduce the amount of decedent’s gift_taxes included in the gross_estate under sec_2035 fifth in any event and unsurprisingly in light of our previous observations the estate has set forth no particular facts to show that decedent or the estate received or was entitled to receive consideration for payment of decedent’s and gift_taxes the estate’s mere allegations in this if we were to suspend disbelief and assume for the sake of argument that decedent received valuable consideration in exchange for his agreeing to pay his own gift_tax liabilities it would logically follow that decedent’s gross_estate should be increased to reflect the date-of-death value of this alleged consideration thus offsetting the tax_benefit that the estate seeks to obtain by netting this consideration against the gift_taxes otherwise includable in the gross_estate under sec_2035 c -- - regard are insufficient to show that there is a genuine issue for trial ' see brotman v commissioner t c pincite accordingly we shall grant respondent’s motion for summary_judgment that decedent’s gross_estate includes dollar_figure of gift_taxes paid_by or on behalf of decedent with respect to his and gifts b constitutional argument sec_1 due process the estate contends that sec_2035 violates due process under the fifth_amendment because its enactment created a conclusive_presumption regarding motive in contravention of 285_us_312 the estate’s argument is without merit heiner v donnan supra involved a provision of the revenue act of the statute provided that a decedent’s gross_estate included the value of any interest in property that the decedent had transferred at any time in contemplation_of_death ’ ‘t in a legal memorandum filed with this court on date the estate states even if we assume as respondent would have us do that the refund_suit decided the issue of ‘consideration provided by the donees of the gifts ’ the issue of consideration to decedent from others than donees has not been litigated or decided the estate has set forth no particular facts however to show that decedent received any consideration from others than donees under then-existing law gifts in contemplation_of_death were included in the transferor’s gross_estate to reach substitutes for testamentary dispositions and thus to prevent the continued - - revenue act of ch sec_302 44_stat_70 the statute explicitly created an irrebuttable presumption that certain transfers made within years of the decedent’s death were in contemplation_of_death the supreme court held that this irrebuttable presumption violated fifth_amendment requirements of due process because it precluded ascertainment of the truth as to whether the thought of death was the impelling cause of the transfer so as to satisfy the circumstance upon which the tax explicitly is based heiner v donnan supra pincite subsequently congress amended the tax laws to delete the conclusive_presumption until however transfers made in contemplation_of_death continued to be included in the gross_estate certain transfers were presumed to be made in contemplation_of_death unless the executor could prove otherwise sec_2035 i r c to eliminate the considerable litigation that had ensued from the prior rule regarding gifts in contemplation_of_death the tax reform act of the act publaw_94_455 sec z2001 a d 90_stat_1848 amended sec_2035 to require inclusion in the gross_estate of all gifts made within years of the decedent’s death without regard to whether they continued evasion of the estate_tax 283_us_102 - - were made in contemplation_of_death hereinafter this is sometimes referred to as the 3-year rule in 86_tc_980 affd without published opinion 812_f2d_1401 4th cir this court rejected a contention that the 3-year rule violated substantive due process under the fifth_amendment this court noted that in 411_us_356 the supreme court had stated that heiner v donnan supra was inapplicable to a case involving a provision intended as a prophylactic measure rather than a conclusive_presumption of determinative facts estate of rosenberg v commissioner supra pincite thus distinguishing heiner v donnan supra this court held that sec_2035 involved a classification based upon prophylactic grounds and that the classification was constitutionally valid as bearing a rational relationship to the legitimate legislative goal of discouraging the abuse of gift giving aimed at tax_avoidance or gifts made as substitutes for testamentary dispositions id pincite similarly in estate of 797_f2d_481 7th cir the u s court_of_appeals for the seventh circuit rejected a fifth_amendment due process challenge in the 3-year rule_of sec_2035 was made generally inapplicable to estates of decedents dying after date except with respect to certain specified types of transfers economic_recovery_tax_act_of_1981 publaw_97_34 95_stat_317 --- - to the 3-year rule the court questioned whether the irrebuttable presumption doctrine as applied in heiner v donnan supra had any continued vitality id pincite the court stated even assuming that the doctrine is still good law it is inapplicable to sec_2035 since the statute on its face does not speak in terms of presumptions of fact rebuttable or otherwise id the court held the amendment to sec_2035 bore a rational relationship to a legitimate congressional purpose eliminating factbound determinations hinging upon subjective motives id the amendment of sec_2035 was part of a comprehensive reform of the estate and gift_tax system before the federal gift_tax and estate_tax were essentially separate gift_tax rates were lower than estate_tax rates congress concluded that this dual transfer_tax system created unwarranted disparities in the treatment of lifetime and deathtime transfers of wealth see estate of sachs v commissioner t c pincite the act reduced these disparities by adopting unified estate and gift_tax rates to be applied to cumulative lifetime and deathtime transfers see staff of the joint comm on taxation general explanation of the tax reform act of 1976_3_cb_1 merely conforming the gift and estate_tax rates however did not eliminate all tax incentives for lifetime transfers one -- - such incentive results from the fact that the estate_tax base is broader than the gift_tax base assets that are used to pay gift_taxes and that are thereby effectively removed from the donor’s gross_estate are not included in the gift_tax base e gift_taxes are tax-exclusive assets used to pay estate_taxes on the other hand are included in the estate_tax base ie estate_taxes are tax-inclusive thus even if the applicable transfer_tax rates were the same the net amount transferred to a beneficiary from a given pre-tax amount of property was greater for a lifetime_transfer solely because of the difference in the tax bases id to reduce this disparity the act required in new sec_2035 that the decedent’s gross_estate be grossed up by the amount of gift_tax paid_by the decedent or his estate on gifts made by the decedent or his spouse within years of death hereinafter this is sometimes referred to as the gross--up rule the purpose of this amendment was described as follows since the gift_tax paid on a lifetime_transfer which is included in a decedent’s gross_estate is taken into account both as a credit against the estate_tax and also as a reduction in the estate_tax base substantial tax savings can be derived under present law by making so-called deathbed gifts even though the transfer is subject_to both taxes to eliminate this tax_avoidance technique the committee believes that the gift_tax paid on transfers made within years of death should in all cases be included in the decedent’s gross_estate this gross-up rule will eliminate any incentive to make deathbed transfers to remove an amount equal to the gift_taxes from the transfer_tax base in determining the amount of the gross_estate the amount of gift_tax paid with respect to transfers made within years of death are sic to be includable ina decedent’s gross_estate this gross-up rule for gift_taxes eliminates any incentive to make deathbed transfers to remove an amount equal to the gift_taxes from the transfer_tax base h rept pincite 1976_3_cb_735 citing this legislative_history the estate argues that the gross-up rule_of sec_2035 is fundamentally different from the 3-year rule_of sec_2035 which was held to be constitutional in estate of rosenberg v commissioner supra and estate of ekins v commissioner supra the estate contends that unlike the 3-year rule_of sec_2035 the gross--up rule_of sec_2035 is not prophylactic but instead ingrains an element of motive with respect to gift_tax paid on lifetime transfers because congress based its enactment of sec_2035 upon the elimination of a tax_avoidance technigue by deathbed gifts the result the estate contends is that sec_2035 created a conclusive_presumption regarding motive leaving taxpayers no opportunity to present evidence to the contrary therefore the estate concludes sec_2035 is unconstitutional under 285_us_312 we disagree in estate of rosenberg v commissioner t c pincite this court observed -- - the approach under which the supreme court now reviews congressional legislation is a relatively relaxed standard reflecting the court’s awareness that the drawing of lines that create distinctions is peculiarly a legislative task and an unavoidable one 450_us_221 reviewing ssi program under equal protection component of fifth_amendment legislative classifications will be upheld so long as they bear a rational relation to a legitimate legislative goal 422_us_749 advances legitimate legislative goals in a rational fashion schweiker v wilson u s pincite have some ‘reasonable basis’ 397_us_471 quoting 220_us_61 have support in considerations of policy and practical convenience 301_us_548 do not achieve their purposes ina patently arbitrary or irrational way u s railroad retirement bd v fritz 449_us_166 438_us_59 and do not manifest a patently arbitrary classification utterly lacking in rational justification 363_us_603 see also 507_us_292 rejecting a substantive due process challenge to a regulation that was rationally connected to a governmental interest and x not excessive in relation to that valid purpose 671_f2d_823 4th cir the standard of review under substantive due process is that the statute must be upheld if there is any rational basis for the classification made therein citing 428_us_1 sec_2035 bears a rational relation to the legitimate legislative goal of eliminating incentives to make deathbed - - transfers to remove assets used to pay gift_taxes from the transfer_tax base that some gifts made within years of a decedent’s death might not have been made from the donor’s deathbed or with a tax-avoidance motive does not strip the legislative scheme of its validity this kind of imperfection is inevitable whenever a line is drawn by the legislature estate of rosenberg v commissioner supra pincite citing 426_us_67 under the language of sec_2035 the donor’s motive in making the gifts that trigger the gross-up rule is immaterial like the 3-year rule the gross-up rule makes no reference to any presumption of fact rebuttable or otherwise like the 3-year rule the gross-up rule is a prophylactic rule aimed at tax_avoidance consequently whatever continued vitality it may have heiner v donnan supra is inapplicable here as it was in 86_tc_980 and estate of efkins v commissioner 797_f2d_481 7th cir accordingly we shall grant respondent’s motion for summary_judgment on this issue - - equal protection the estate contends that sec_2035 is unconstitutional because it violates equal protection requirements of the fifth_amendment on its face sec_2035 does not differentiate between any classes of persons excepting perhaps the living and the dead the estate contends however that sec_2035 nevertheless results in unequal treatment for married persons and single persons in support of this argument the estate focuses on the following statement of legislative intent with respect to the enactment of sec_2035 in the act the amount of gift_tax subject_to this rule ie the gross-up rule would include tax paid_by the decedent or his estate on any gift made by the decedent or his spouse after date it would not however include any gift_tax paid_by the spouse on a gift made by the decedent within years of death which is treated as made one-half by the spouse since the spouse’s payment of such tax would not reduce the decedent’s estate at the time of death h rept supra pincite c b vol pincite the estate contends that the effect of this statement of legislative intent is that-- payment of estate_tax on gift_taxes is avoided if the person paying the gift_tax is the spouse of the donor elects gift-splitting with the donor and lives beyond three years of when the donor made the gift the gift- splitting election referenced by congress in the ‘ the fifth_amendment as applied to federal legislation encompasses the equal protection requirements of the fourteenth amendment 420_us_636 n 415_us_361 n -- p7 - committee reports can be made after death of the donor spouse per sec_2513 and sec_2513 b and the non-donor survivor is jointly and severally liable for the gift_tax per sec_2513 thus a terminally-ill person may intentionally make a deathbed gift of taxable value to third parties for tax_avoidance purposes hoping that his young and healthy spouse and beneficiary of the remainder of his estate will pay the gift_taxes and thus effectively remove the gift_tax from his tax transfer base and her transfer_tax base as well if she lives for years from the time of his gifts by basing the inclusion under sec_2035 on the person who pays the gift_tax and then dies within years rather than the person who makes the gift congress intentionally created a situation where a single individual does not have rights and protection equal to those of a married individual we are unimpressed with the estate’s argument which brings to mind justice holmes’s description of an equal protection claim as the usual last resort of constitutional arguments 274_us_200 the committee report quoted above merely describes the coordination of sec_2035 and sec_2513 the coordination of these two sections does not in and of itself result in favored treatment to married donors ’ as previously discussed the purpose of the gross-up rule is to reduce disparities in the taxation of lifetime and deathtime transfers by effectively taxing gifts made within years of death on a tax-inclusive basis rather than on the tax-exclusive basis that normally pertains to gifts thereby ensuring that assets used to pay gift_taxes on these gifts do not escape the ' the estate does not argue that the gift-splitting provisions of sec_2513 are per se unconstitutional - - transfer_tax base if as the estate suggests the gross-up rule results ina smaller increase to the gross_estate of a married donor who used gift-splitting techniques than to the gross_estate of a single donor who made identical gifts but lacked any gift- splitting option it is only because the married donor has in fact paid fewer gift_taxes with respect to the gifts consequently fewer assets having been removed from the married donor’s transfer_tax base a correspondingly smaller gross-up of the married donor’s gross_estate is required to counteract this erosion of the married donor’s transfer_tax base consistent with the legislative purpose of sec_2035 in sum we are unpersuaded by the estate’s argument that the coordination of sec_2035 and sec_2513 as described in the legislative_history results in preferential treatment to married donors ‘ in any event if we were to undertake an analysis of the differing tax treatments that might obtain for married donors and single donors as the result of interaction of sec_2035 and other code provisions it is not apparent why we should limit this analysis as the estate does to the interaction of sec_2035 and sec_2513 without considering comprehensively the possible interactions of sec_2035 and the myriad other code sections that differentiate married from unmarried individuals cf 40_tc_751 upholding pre- version of sec_2035 as constitutional when applied to a widow whose gift_tax exemption used to reduce gift_taxes ona split gift was not reinstated--and therefore effectively wasted--when her husband’s portion was included in his gross_estate affd 336_f2d_874 4th cir - - even if we were to assume however for the sake of argument that the statute might benefit married donors as the estate posits such differential treatment would not violate constitutional requirements of equal protection in fcc v beach communications inc 508_us_307 the supreme court observed whether embodied in the fourteenth amendment or inferred from the fifth equal protection is not a license for courts to judge the wisdom fairness or logic of legislative choices in areas of social and economic policy a statutory classification that neither proceeds along suspect lines nor infringes fundamental constitutional rights must be upheld against equal protection challenge if there is any reasonably conceivable state of facts that could provide a rational basis for the classification where there are plausible reasons for congress’ action our inquiry is at an end this standard of review is a paradigm of judicial restraint citations omitted see also 461_us_540 statutory classifications are generally valid if they bear a rational relation to a legitimate governmental purpose peterson marital trust v commission102_tc_790 imposition of generation-skipping_transfer_tax does not violate equal prot78_f3d_795 2d cir the statutory provisions at issue here do not proceed along suspect lines or infringe upon the right to make marital decisions or any other fundamental constitutional right cf 434_us_374 although the right to marry is of fundamental importance the state may -- - legitimately impose reasonable regulations that do not significantly interfere with decisions to enter into the marital relationship 434_us_47 social_security classifications that had a tangential impact upon a marital decision did not violate due process as previously discussed sec_2035 is rationally related to a legitimate governmental purpose the estate’s suggestion that the constitution reguires married persons and single persons to be taxed identically is refuted by a long line of cases see eg 610_f2d_189 4th cir affg tcmemo_1977_224 576_f2d_896 there cannot be a ‘marriage neutral’ tax system 79_tc_247 requiring married persons to combine their adjusted gross incomes to determine eligibility for disability_income_exclusion has a rational basis 77_tc_867 the differences in exposure to tax_liability between married and single persons do not rise to the level of an impermissible interference with the enjoyment of the fundamental right to marry or remain married affd on this issue and revd in part 697_f2d_46 2d cir 58_tc_556 finding that geographic equalization of taxpayers in community and noncommunity_property states as well as greater financial burdens of married persons constitutes a - - rational basis for classifying and distinguishing taxpayers affd per curiam 474_f2d_1399 2d cir mueller v commissioner tcmemo_2000_132 we have consistently denied constitutional challenges to marital classifications in the tax code affd without published opinion aftr 2d ustc par big_number 7th cir brady v commissioner tcmemo_1983_163 we find no constitutional violation in the disparate federal tax treatment of married and single individuals affd without published opinion 729_f2d_1445 3d cir accordingly we shall grant respondent’s motion for summary_judgment on this issue c claimed deduction under sec_2055 for gift_taxes paid sec_2055 permits a deduction from the gross_estate for the amount of all bequests legacies devises or transfers to or for_the_use_of the united_states for exclusively public purposes section 2055-l1 a estate_tax regs provides a deduction is allowed under sec_2055 from the gross_estate of a decedent who was a citizen or resident_of_the_united_states at the time of his death for the value of property included in the decedent’s gross_estate and transferred by the decedent during his lifetime or by will-- to or for_the_use_of the united_states any state territory any political_subdivision thereof or the district of columbia for exclusively public purposes - - the estate argues that pursuant to this regulation it is entitled to deduct the dollar_figure of federal gift_taxes paid on account of gifts decedent made in and we disagree as previously indicated dollar_figure of the total dollar_figure of gift_taxes was paid after decedent’s death pursuant to respondent’s determination of deficiencies in decedent’s and gift_taxes these postdeath gift_tax payments do not represent amounts transferred by the decedent during his lifetime or by will within the meaning of the regulation since they were neither lifetime transfers nor testamentary dispositions id see 304_us_351 319_f2d_642 3d cir 117_f2d_972 2d cir affg 40_bta_1040 60_tc_618 affd without published opinion 503_f2d_1404 6th cir 7’ more fundamentally payments of decedent’s gift taxes--- either during his lifetime or after his death--do not represent transfers for exclusively public purposes within the meaning of sec_2055 the gift_tax payments were not with respect to respondent’s motion for partial summary_judgment the parties have not raised and we do not reach any issue as to whether the dollar_figure of postdeath gift_tax payments is deductible as unpaid gift_taxes on gifts made by a decedent before his death as described in sec_20_2053-6 estate_tax regs - - motivated by a philanthropic impulse or by an intention to make a contribution to the united_states 39_bta_465 disallowing a charitable deduction claimed as a contribution for_the_use_of the united_states for moneys the taxpayer expended in obtaining evidence to be used in a criminal prosecution rather the gift_tax payments were made for the entirely private purpose of satisfying decedent’s gift_tax liabilities just as not every payment to an organization which qualifies as a charity is a charitable_contribution 39_tc_1 not every payment to a governmental entity qualifies as a transfer for exclusively public purposes under sec_2055 cf 403_f2d_721 it seems to us that the word ‘public’ as used in sec_2055 envisions gifts to domestic governmental bodies 87_tc_575 disallowing a charitable deduction for a taxpayer’s transfers to a municipality of certain drainage facilities to the extent the facilities improved his own property the legislative_history indicates that congress intended the sec_2055 deduction to apply only to donative transfers sec_2055 originated in sec_403 of the revenue act of ch 40_stat_1098 which allowed a deduction - - from the gross_estate for all bequests legacies devises or gifts to a qualifying recipient emphasis added the revenue act of ch sec_403 42_stat_279 substituted for the word gifts the phrase transfers except bona_fide sales for a fair consideration in money or money’s worth in contemplation of or intended to take effect in possession or enjoyment at or after the decedent’s death the purpose of the amendment was to make clear that gifts by decedent during his lifetime for public religious charitable scientific literary educational or other benevolent purposes are not deductible where the value of the property given is not required under the law to be included in the decedent’ s gross_estate s rept 67th cong 1st sess 1c b part see senft v united_states supra pincite ' the effect of the amendment then was to before there was no gift_tax there was an estate_tax however and it required inclusion in the gross_estate of transfers in contemplation of or intended to take effect in possession or enjoyment at or after a decedent’s death x except in case of a bona_fide sale for a fair consideration in money or money’s worth revenue act of ch sec_402 40_stat_1097 this provision gave rise to the wording of the amendment as described in the text above in hearings before the senate committee on finance dr t s adams tax advisor u s treasury_department had recommended the amendment explaining its purpose as follows the act authorizes deductions on account of bequests legacies devises or gifts that word gift has been misused the only gifts which continued -- - restrict the types of gifts for which a deduction from the gross_estate was allowed rather than to allow a deduction for nondonative transfers since all versions of sec_2055 and its predecessors have referred to bequests legacies devises or transfers ’ as the court_of_appeals for the third circuit has scontinued should be affected are gifts in contemplation_of_death therefore the only gifts which should be deducted are gifts in contemplation_of_death the thought is this why should you give aman a deduction from the gross_estate of gifts what kind of gifts do you mean the only gift that should go in there is a gift that is taxable the wording follows the designation of the kind of gift as shown in the statute you should use the same language hearings on h_r before the senate comm on finance 67th cong 1st sess in the phrase that until then had followed transfers ---namely except bona_fide sales for a fair consideration in money or money’s worth in contemplation of or intended to take effect in possession or enjoyment at or after the decedent’s death --was deleted at the same time a new limitation was added in the same paragraph providing the amount of the deduction under this paragraph for any transfer shall not exceed the value of the transferred property required to be included in the gross_estate revenue act of ch sec_303 44_stat_72 this limitation survives almost verbatim in current sec_2055 these amendments were in the nature of conforming amendments occasioned by a provision of the same act modifying the definition of the gross_estate so as to include all transfers made within years of the decedent’s death regardless of whether made in contemplation of continued - - observed the word ‘gifts’ as used in the act and the word ‘transfers’ used in later revenue acts have been construed in their setting by the supreme court of the united_states and given identical effect senft v united_states f 2d pincite citing taft v commissioner u s pincite and ymca v davis 264_us_47 clearly the payments of decedent’s federal gift_taxes either during his lifetime or after his death do not represent donative transfers nor were they for exclusively public purposes accordingly the estate is entitled to no deduction under sec_2055 for the gift_tax payments the estate acknowledges that allowing a charitable deduction would frustrate the intent of congress in enacting sec_2035 by effectively negating the effect of the gross-- up rule the estate suggests however that congress must have intended this peculiar distortion of the statutory framework as demonstrated by its failure to make conforming provisions to sec_2055 when it enacted sec_2035 we disagree the simpler explanation is that the estate’s interpretation of sec_2055 has long been understood to be incorrect continued death see h rept 69th cong 1st sess c b part -- - accordingly we shall grant respondent’s motion for partial summary_judgment to reflect the foregoing an appropriate order will be issued
